DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mobile device comprising: a screen configured to display information to a user; one or more user input components configured to receive input from the user; one or more memory devices configured to store computer-interpretable data; a processor configured to perform computing instructions” (as recited in claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about equivalent” in claim 8 is a relative term which renders the claim indefinite. The term “about equivalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if “about equivalent” encompasses a measurement that would not allow one of ordinary skill in the art to ascertain the exact width intended to protect under the instant patent application. (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pajona et al. (US Pub. 2015/0048991, “Pajona”), in view of Desclos et al. (US Pub. 2012/0285611).

Regarding claim 1, Pajona in figures 1-8 discloses an antenna system comprising: at least one antenna feed element (104/112); and an antenna loop element (120), the at least one antenna feed element (104/112) being capacitively coupled to the antenna loop element (120, see Abstract and para. 18); wherein the at least one antenna feed element (104/112) comprises one or more capacitively coupled regions (see gaps 132 and 136), the one or more capacitively coupled regions forming at least a portion of capacitive coupling of the at least one antenna feed element (104/112) to the antenna loop element (120).
Moreover, for the sake of argument, Desclos in figures 9a- 9c teaches an antenna system wherein the at least one antenna feed element (IMDs in figures 9a and 9b) comprises one or more capacitively coupled regions (C1 and C2), the one or more capacitively coupled regions (C1/C2) forming at least a portion of capacitive coupling of the at least one antenna feed element (for example, Fig. 9b and 9c: conductor 101) to the antenna element (parasitic element 108).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna feed elements with capacitively coupled regions according to Desclos with the antenna system of Pajona to form the claimed invention in order for the capacitive loading from the capacitive region to be designed to cancel the impedance of the resonant structure, thus, resulting on the setup of a dipole moment for electromagnetic feed reasons. (See Desclos para. 36)

Regarding claim 2, Pajona does not explicitly discloses: wherein the at least one antenna feed element comprises one or more isolated magnetic dipole antenna feed elements.
However, Desclos in figures 9 teaches an antenna system wherein the at least one antenna feed element (See Figures 9 a-c) comprises one or more isolated magnetic dipole antenna feed elements.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of one or more isolated magnetic dipole antenna feed elements according to Desclos with the antenna system of Pajona to form the claimed invention in order for the capacitive loading from the capacitive region to be designed to cancel the impedance of the resonant structure, thus, resulting on the setup of a dipole moment for electromagnetic feed reasons. (See Desclos para. 36)

Regarding claim 3, Pajona in figures 1-9 discloses an antenna system wherein the at least one antenna feed element comprises a plurality of antenna feed elements (104/112), and wherein a first antenna feed element (104) of the plurality of antenna feed elements is associ6ated with a first frequency (Para. 18: high bands) and a second antenna feed element (112) of the plurality of antenna feed elements is associated with a second frequency (Para. 18: low bands), the second frequency being different from the first frequency (see Fig. 9 and Para. 33).

Regarding claim 4, Pajona in figures 1-8 discloses an antenna system wherein the first antenna feed element (Fig. 4: first feed element 404) is configured to filter the second frequency. (See matching circuit 454 and para. 24: functions of impedance loading)
Moreover, Desclos in figures 9 teaches antennas having isolated magnetic dipoles (IMD) having the same characteristics of the feed elements according to the instant application.
Thus, one of ordinary skill in the art would have been able to filter frequency bands using the IMD of Desclos to provide frequency filtering as claimed in order to cancel unwanted impedances from adjacent antennas and increase dipole moment isolation. (See Desclos Para. 36)

Regarding claim 5, Pajona in figures 1-8 and para. 29 discloses an antenna system wherein the at least one antenna feed element (104/112) is planar.

Regarding claim 6, Pajona in view of Desclos (Figure 9b) teaches an antenna system wherein the at least one antenna feed element comprises a plurality of conductor portions (101-106), the plurality of conductor portions comprising: a first conductor portion (106) extending in a first direction; a second conductor portion (101) extending in a second direction from the first conductor portion (106), the second direction being substantially perpendicular to the first direction; a third conductor portion (102) extending in a third direction from the second conductor portion (101), the third direction being substantially opposite to the first direction; a fourth conductor portion (103) extending in a fourth direction from the third conductor portion (102), the fourth direction being substantially opposite to the second direction; a fifth conductor portion (104) extending in the first direction from the fourth conductor portion (103); and a sixth conductor portion (105) extending in the second direction from the fifth conductor portion (104); wherein a first capacitively coupled region (C1) is formed between the second conductor portion (101) and the sixth conductor portion (105); and wherein a second capacitively coupled region (C2) is formed between the fourth conductor portion (103) and the sixth conductor portion (105).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna feed elements with capacitively coupled regions according to Desclos with the antenna system of Pajona to form the claimed invention in order for the capacitive loading from the capacitive region to be designed to cancel the impedance of the resonant structure, thus, resulting on the setup of a dipole moment for electromagnetic feed reasons. (See Desclos para. 36)

Regarding claim 7, Pajona does not explicitly discloses: wherein the second conductor portion is substantially parallel to the antenna loop element.
However, Pajona in figures 1-8 teaches antenna systems wherein conductor portions are substantially parallel to the antenna loop element (120).
Moreover, Desclos in figures 9b-c teaches an antenna system wherein the second conductor portion (101) is substantially parallel to the antenna element (108).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pajona and Desclos to form the claimed invention in order for the antenna loop element to couple to the feed element and resonate in an additional frequency. 

Regarding claim 8, as best understood, Pajona (figures 1-8) and Desclos (Figueres 9) teach an antenna system wherein a width of each of the plurality of conductor portions is about equivalent. 

Regarding claim 9, Pajona in figure 1 discloses an antenna system wherein the first conductor portion (104) comprises a feed end (108), the feed end (108) coupled to RF circuitry and configured to receive and transmit feed signals at the RF circuitry. (See Para. 18)
Moreover, Desclos (Figures 9 b-c) teaches an antenna system wherein the first conductor portion (106) comprises a feed end (107), the feed end (107) coupled to RF circuitry and configured to receive and transmit feed signals at the RF circuitry. (Desclos para. 39)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pajona and Desclos to form the claimed invention in order for the antenna system to integrate into myriad of communication devices.
 
Regarding claim 10, Pajona in figures 1-8 discloses an antenna system wherein the antenna loop element (120) is coupled by one or more end portions (124/128) to a ground structure. (see Fig. 1 and para. 18)

Regarding claim 11, Pajona in figures 7-8 discloses an antenna system wherein the ground structure comprises a ground plane.

Regarding claim 12, Pajona in figure 3 discloses an antenna system wherein the antenna system further comprises one or more loop tuning elements (switch 350 and/or matching circuit 354) coupling the antenna loop element (320) to the ground structure, wherein the one or loop tuning elements (350/354) are configured to vary an electrical characteristic at the antenna loop element (320). (See Para. 22-23)

Regarding claim 13, Pajona in figures 1-8 discloses an antenna system wherein the at least one antenna feed element (Fig. 1: 104/112) is separated from the antenna loop element (120) by a gap (132/136).

Regarding claim 14, Pajona in figures 1-8 discloses an antenna system wherein the at least one antenna feed element (Figure 1: 104/112) comprises a plurality of antenna feed elements, and wherein a first antenna feed element (104) of the plurality of antenna feed elements is separated from the antenna loop element (120) by a first gap (132) having a first width, and a second antenna feed element (136) of the plurality of antenna feed elements is separated from the antenna loop element (120) by a second gap (136) having a second width, the second width being different from the first width. (See Para. 18-19 and 21)

Regarding claim 15, Pajona in figures 6-8 discloses an antenna system wherein the at least one antenna feed element (612/616) and the antenna loop element (para. 29: folded loop element) are formed on a substrate (Para. 29: three-dimensional structure).

Regarding claim 16, Pajona in figures 6-8 discloses an antenna system wherein the at least one antenna feed element (612/616) and the antenna loop element are formed on a three-dimensional support structure. (See also Para. 29)

Regarding claim 17, Pajona in figures 6-8 discloses an antenna system wherein the three-dimensional support structure comprises: a first surface (X-Z plane 608); a second surface (X-Z plane 624) opposite the first surface (608); and a third surface (X-Y plane 620) that is orthonormal to the first surface (608) and the second surface (624); wherein the at least one antenna feed element (612/616) and a first portion of the antenna loop element (628/632) is formed on the first surface (608), wherein a second portion of the antenna loop element (segment 636) is formed on the second surface (620), and wherein a third portion of the antenna loop element (segment 640) is formed on the third surface (624). (See Para. 29)

Regarding claim 18, Pajona in figures 4 and 6 discloses an antenna system further comprising one or more feed tuning elements (454 and/or 561) coupled to the at least one antenna feed element (404/504/512), wherein the one or more feed tuning elements (454/561) are configured to vary an electrical characteristic at the at least one antenna feed element (404/504/512). (See Para. 24-25 and 27)

Regarding claim 19, Pajona in figures 1-8 discloses an antenna system further comprising: RF circuitry (Para. 18: RF signal source; and Para. 24: a matching circuit 454) coupled to the least one antenna feed element (104/404).

Regarding claim 20, Pajona in figures 1-8 discloses a mobile device configured for RF communications (para. 22 and 34), the mobile device comprising: an antenna system comprising: at least one antenna feed element (104/112); and an antenna loop element (120), the at least one antenna feed element (104/112) being capacitively coupled to the antenna loop element (120, see Abstract and para. 18); wherein the at least one antenna feed element (104/112) comprises one or more capacitively coupled regions (see gaps 132 and 136), the one or more capacitively coupled regions forming at least a portion of capacitive coupling of the at least one antenna feed element (104/112) to the antenna loop element (120).
Moreover, for the sake of argument, Desclos in figures 9a- 9c teaches an antenna system wherein the at least one antenna feed element (IMDs in figures 9a and 9b) comprises one or more capacitively coupled regions (C1 and C2), the one or more capacitively coupled regions (C1/C2) forming at least a portion of capacitive coupling of the at least one antenna feed element (for example, Fig. 9b and 9c: conductor 101) to the antenna element (parasitic element 108).
Pajona and Desclos do not explicitly disclose the mobile device comprising: a screen configured to display information to a user; one or more user input components configured to receive input from the user; one or more memory devices configured to store computer-interpretable data; a processor configured to perform computing instructions. 
However, Pajona in paragraph 2 teaches that these type of antenna systems can be supported by modern mobile devices, such as MP3 players, cellular phones, smart phones, laptops, video gaming devices, tablets, etc. which contain the components as claimed. 
In addition, Desclos (Abstract and para. 24) teaches antennas and circuits for wireless devices; and a mobile device configured for RF communications, the mobile device comprising various communication devices that are capable of containing the components as claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna feed elements with capacitively coupled regions according to Desclos with the antenna system of Pajona to form the claimed invention in order for the capacitive loading from the capacitive region to be designed to cancel the impedance of the resonant structure, thus, resulting on the setup of a dipole moment for electromagnetic feed reasons (See Desclos para. 36); and to provide finished antenna structures that are ready to be integrated into various communication devices. (Desclos para. 24)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845